Citation Nr: 0804657	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  06-35 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disability, 
characterized as a herniated lumbar disc, L5-S1, status post 
lumbar laminectomy. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO) which denied service connection for 
herniated lumbar disc, L5-S1, status post lumbar laminectomy, 
claimed as a low back disability.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in September 2007; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  A 
medical examination or medical opinion may be deemed 
necessary where the record contains competent medical 
evidence of a current diagnosed disability, establishes that 
the veteran suffered an event, injury or disease in service, 
and indicates that the claimed disability may be associated 
with the established event, injury or disease in service.  
See Id.  

A January 2006 VA examination was completed in conjunction 
with a review of the claims file.  Since the veteran's VA 
examination, he has submitted evidence from his chiropractor, 
B.F.H., showing treatment for low back pain from April 1979 
until June 1991.  At the time of the veteran's January 2006 
VA examination, the earliest medical records regarding back 
pain were dated in October 2000.  The veteran also submitted 
an August 2007 opinion from Dr. R.W.M., indicating that an 
in-service trauma, as reported by the veteran, "could have" 
precipitated his current disability.  Dr. R.W.M. did not 
indicate a review of the claims file.  Thus, in order to 
assure due process, this case is remanded for a supplemental 
VA opinion, which addresses new evidence that has been 
submitted.

Accordingly, the case is REMANDED for the following action:

1.   The RO should refer the case to an 
appropriate VA examiner(s) for a 
supplemental opinion.  If such examiner 
indicates that he or she cannot respond to 
the Board's question without examination 
of the veteran, such should be afforded 
the veteran.  The examiner should review 
the entire claims folder.  The examiner 
should state whether it is at least as 
likely as not that any currently diagnosed 
low back disability is related to service.  
The examiner should include pertinent 
findings from the record, and rationale 
for all opinions expressed.  The examiner 
should specifically comment on findings 
from the veteran's service medical 
records, post-service chiropractic 
treatment, and Dr. R.W.M.'s August 2007 
opinion.  

2. After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give the 
veteran a reasonable opportunity to 
respond before returning the record to the 
Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
